Citation Nr: 0111878	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to Department of Veterans Affairs (VA) dental 
treatment for claimed in-service dental trauma.   

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3. Entitlement to an increased disability rating for post-
operative residuals of vein stripping and ligation of 
varicose veins of the left lower extremity, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from December 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Phoenix, 
Arizona,  Department of Veterans Affairs (VA) Regional Office 
(RO). 

Having reviewed the record in light, the Board has determined 
that the appellant's claim relative to dental treatment is 
ready for appellate review.  The Board has further determined 
that the appellant's claim of service connection for PTSD and 
the claim pertaining to the rating for varicose veins of the 
left lower extremity must be remanded for further 
development.

Additional issue

Service connection has been granted for varicose veins of the 
appellant's left leg.  The Board observes that during the 
course of a January 2001 Travel Board hearing, the appellant 
raised the issue that varicose veins of his right leg were 
incurred in service [hearing transcript, page 20].  That 
matter is referred to the RO for appropriate action.  




FINDINGS OF FACT

1. The appellant did not sustain dental trauma as a result of 
any in-service incident.

2. The appellant received routine dental care while on active 
military duty.  


CONCLUSION OF LAW

As a matter of law, service connection for treatment purposes 
of a dental condition is not appropriate.  38 U.S.C.A. §§ 
1110, 1712 (a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.381, 
17.161 (2000); VAOPGCPREC 5-97 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to VA dental treatment for claimed in-service 
dental trauma.   

The appellant argues that shortly before he was discharged 
from active service in December 1968, he underwent dental 
treatment.  He contends that this in-service dental treatment 
constituted dental trauma, and that he should therefore be 
entitled to further corrective dental care to be provided by 
VA.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

For the sake of clarity, the Board will first review the law 
generally applicable to the appellant's claim.  The Board 
will then briefly review the relevant evidence of record and 
proceed to its analysis of the claim.  

Relevant law and regulations

Service connection for dental disorders

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(b) 
(2000); compare 38 C.F.R. § 3.381 (a) (1998).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
otherwise provided by applicable regulation.  38 C.F.R. § 
3.381(a).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  38 C.F.R. § 17.161(c) (formerly § 
17.123(c), commonly referred to as Class II(a) eligibility.  
For the purposes of determining whether a veteran has Class 
II(a) eligibility for dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service, including tooth extraction.  See VAOPGCPREC 
5-97, 62 Fed. Reg. 15566 (1997).  The Board is bound by this 
opinion. 38 U.S.C.A. § 7104(c).

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree.  Each missing or defective tooth and each disease of 
the investing tissues will be considered separately in 
determining service connection. 38 C.F.R. § 3.381.  A 
separate rating is required for dental trauma, even if 
service connection has been granted for numerous teeth.  38 
C.F.R. § 3.381(e).  A veteran is entitled to outpatient 
dental services and treatment, and related dental appliances, 
as often as may be found necessary, and regardless of when 
his application was filed, if his service-connected dental 
condition is due to combat wounds or other service trauma, 
known as "Class II(a)" VA dental benefits.  38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161(c).

The VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 
Of relevance to this inquiry, the VCAA specifically provides 
that there is nothing in its provisions to require VA to 
reopen a claim that has been disallowed, except when new and 
material evidence has been presented or secured.   VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C. § 5103A(f))]. 

Factual Background

The appellant's service medical records do not reveal any 
incident of dental trauma, such as a blow to the face.  The 
appellant was routinely treated for correction of cavities 
and was periodically afforded tooth cleaning.  

The appellant's pre-separation physical examination contains 
the October 1968 annotation "need[s] dental work done."  In 
a subsequently dated dental treatment plan, a dental 
consultant recommended that the appellant have a partial 
lower denture emplaced.  In December 1968, the recommended 
treatment was accomplished.  

In January 2001, the appellant testified before the 
undersigned at a Travel Board hearing.  In substance, the 
appellant stated that after he returned to a stateside post 
from Vietnam, his mouth was sore.  He stated that he 
consulted a military dentist who informed him that he had gum 
disease.  He related that the dentist advised him to have his 
teeth removed.  He stated that he was given a dental plate by 
the service department for the removed teeth.  

Analysis

The record does not show, nor does the appellant contend, 
that he sustained any dental trauma during service.  The 
appellant's sole contention is that he has a dental 
disability that was caused by in-service dental treatment, 
i.e., the removal of several lower teeth and the emplacement 
of a dental plate.

Having examined the appellant's contention and the record in 
light of the applicable statutory and regulatory provisions, 
the appellant's claim is without merit as a matter of law.  
As noted above, it has been held that in-service dental 
treatment is per se not dental trauma.  See VAOPGCPREC 5-97, 
62 Fed. Reg. 15566 (1997).  
Because the Board is bound by this opinion, the appeal is 
denied based upon the issue of the appellant's legal, as 
opposed to factual, entitlement to the benefit he seeks. 38 
U.S.C.A. § 7104(c).  Because the law, and not the facts, is 
dispositive of the issue, the appellant has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to VA dental treatment is denied.   


REMAND

Having carefully examined all applicable law in light of the 
evidence of record, the Board has determined that the 
appellant's claims relative to service connection for PTSD 
and for an increased rating for varicose veins of the left 
leg must be remanded for further development and 
readjudication.  

The Board will address each of these claims in turn.


Entitlement to service connection for PTSD.

Factual Background

The appellant's service personnel record reflects that he was 
in Vietnam from May 11, 1967 to May 13, 1968.  His military 
occupational specialty was "percussion player," and the 
appellant's record of assignments reflects that he was 
assigned to band units.  While in Vietnam, the appellant was 
assigned to Headquarters and Headquarters Company and Band, 
Support Command, 1st  Cavalry Division.  

The record reflects that the appellant first sought service 
connection for PTSD by application received in October 1997.  
By letter dated in January 1998, the appellant was requested 
to provide additional information towards the substantiation 
of his claim.  The record does not indicate that the 
appellant responded to the January 1998 inquiry.

The appellant underwent a VA psychiatric examination in 
February 1998.  The appellant reported that in addition to 
performing bandsman duties, his unit carried wounded soldiers 
during medical evacuations, and that during the course of 
this detail, he saw a soldier with his leg blown off and one 
with his intestines visible.  The appellant reported that he 
witnessed "at least twenty" men die during the course of 
his participation in the medical evacuation.  He also stated 
that he was sent out on a patrol with four other soldiers.  
In part, the appellant was diagnosed to have chronic PTSD.  

By rating decision dated in May 1998, service connection was 
denied for PTSD.  It was then noted that the appellant had 
not responded to the RO's request for specific information to 
substantiate his claim.  

In correspondence identified by the RO to have been received 
in August 1998, the appellant challenged the RO's principal 
finding he had not been in combat, and that he did not have 
PTSD related to this experience.  (See rating decision, May 
19, 1999).  In subsequently received correspondence, the 
appellant reported the following with regard to his military 
service in Vietnam:

1. After arriving in Vietnam in May 1966, he was 
stationed in Ahn Khe.  At some point thereafter, 
parts of the 1st Cavalry Division including the 
appellant's company began to move northward;

2. At some point thereafter in an unknown location, 
the appellant was detailed "for days" to move 
wounded soldiers from transports, and on one of 
these occasions he  carried a soldier whose leg had 
been blown off, and a Marine with his intestines 
visible;

3. As the unit progressed northward, it was "mortared 
everynight and also sometimes days."

4. An officer with last name beginning in "B." 
volunteered the band unit for duties involving 
patrols, convoys, and guard duty, and on one 
occasion the appellant and his colleagues became 
lost while on patrol;

5. The appellant and his colleagues were detailed to 
find and mark unexploded ordnance; and on the 
occasion of performing this duty, he was standing 
next to a friend of his when his friend was shot in 
the neck.  The appellant reported that although he 
attempted to stop the bleeding, he was unable to do 
so.  The appellant did not relate his friend's 
name.  

6. During the time he was in Vietnam, he and his 
fellow bandsmen "touched our instruments twice.  
That was it."  

During the course of development of his claim, the appellant 
reported in a PTSD questionnaire that at some point in 
September 1967, a friend of his with the first name of "M." 
was wounded in action.  The appellant did not relate the 
individual's last name.  The appellant also reiterated that 
he carried wounded soldiers, performed guard duty, and saw 
dead bodies.  

A photocopy of a 1st Cavalry Division "Vietnam Combat 
Certificate" was also submitted.  It reflects that the 
appellant was awarded the certificate for service with the 
unit from May 1967 to May 1968.  The certificate is devoid of 
any mention of the appellant's actual participation or duties 
during the course of his assignment, and notes that the unit 
arrived in Vietnam in September 1965, prior to the 
appellant's arrival.  Instead, the certificate details the 
general history of the 1st Cavalry Division.    

The Board observes that medical evidence has been obtained 
reflecting that the appellant has been diagnosed to have 
PTSD.

In January 2001, the appellant testified before the 
undersigned at a Travel Board hearing.  The appellant 
reiterated previous contentions.  He also stated that with 
regard to being detailed to off-load wounded from aircraft, 
he performed this duty for about a week, and that he 
estimated that he moved from 100 to 200 soldiers during this 
period.  

Analysis

Preliminary matter:  The Notice of Disagreement

The Board first observes that although this matter has been 
certified for appellate review as an appeal arising from a 
July 2000 denial of service connection for PTSD, the record 
reflects that following a May 1998 rating decision, the 
appellant submitted a document dated July 27, 1998 that 
challenged the RO's finding that he was not in combat, and 
that he did not have PTSD as a result of incidents he 
encountered while in service.    

The Board observes that under the Court's holding in EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991), VA's statutory duty 
to assist means that VA must liberally read all documents or 
oral testimony submitted to include all issues presented.

Having examined the document submitted by the appellant in 
July 1998 following the May 1998 rating decision, the Board 
is of the opinion that it constitutes a valid Notice of 
Disagreement.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) 
[Holding that a Notice of Disagreement must:  (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO's decision, and; (5) be filed by 
the claimant or the claimant's representative, and 
invalidating that provision requiring that a Notice of 
Disagreement be expressive of a desire for appellate review].    

Development of the claim  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in service. 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (2000).
 Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (2000); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2000); see also 38 C.F.R. § 4.125 (2000).

Regarding the initial § 3.304(f) PTSD element, if there is a 
current diagnosis of record from a mental-health 
professional, it is presumed to have been made in accordance 
with the applicable DSM criteria as to both the adequacy of 
the symptomatology and the sufficiency of the stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  In this 
matter, the appellant has been diagnosed to have PTSD by 
several physicians.  

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  VA is required to "make specific 
findings of fact as to whether or not the veteran was engaged 
in combat with the enemy and, if so, whether the claimed 
stressor is related to such combat."  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1996).  If the claimed stressor is not 
combat related, "the veteran's lay testimony regarding [an] 
in-service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
"credible evidence," Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

Applicable law further provides that where it is determined, 
through the receipt of certain recognized military citations 
or other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the appellant's lay testimony regarding the 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the appellant's 
testimony is found to be "satisfactory."  Satisfactory 
evidence is "credible" and "consistent with the 
circumstances, conditions, or hardships of such service."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).

In Kessel v. West, 13 Vet. App. 9 (1999), the it was observed 
that the import of 38 U.S.C.A § 1154(b) is ascertained when 
viewed in the context of comparing the evaluation of the 
merits of the claim of a non-combat veteran and a combat 
veteran.  A non-combat veteran's claim must be denied if the 
preponderance of the evidence is against the claim.  It was 
held that under the statute, the combat veteran will be found 
to have established sufficient evidence of the service 
incurrence or aggravation element by his or her own testimony 
unless "there is 'clear and convincing evidence' that the 
disease or injury was not incurred or aggravated in 
service."  Kessel, 13 Vet. App. at 17; see Kessel v. Gober, 
No. 00-7011 (Fed. Cir. Aug. 14, 2000) (unpublished opinion; 
dismissing claim upon the veteran's death); Kessel v. Gober, 
14 Vet. App. 185 (2000) (withdrawing opinion at 13 Vet. App. 
9).  

In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred. Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

In this matter, the appellant's subjective accounts of his 
claimed in-service stressors are presumed credible for the 
limited purpose of developing the claim.  Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).  Following appropriate development, the presumption 
of credibility no longer applies.  See Peters v. Brown, 6 
Vet. App. 540, 542 (1994); Chipego v. Brown, 4 Vet. App. 102, 
104-105 (1993).  The Board is then required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole. Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).

The Board is unable upon this record to evaluate the 
appellant's account of his claimed in-service stressors, and 
thus determine whether he is a veteran of combat and entitled 
to the evidentiary presumption of 38 U.S.C.A § 1154.  In this 
respect, the appellant will be provided an opportunity to 
clarify the dates, times, and circumstances of his claimed 
stressors, and that account will be forwarded to appropriate 
records despositories for corroborative evidence.  The claim 
will therefore be remanded as is directed below.  

Increased disability rating for varicose veins of the left 
lower extremity, currently evaluated as 10 percent disabling.

Factual Background

The appellant's service medical records reflect that in 
September 1968, he underwent a left lower extremity greater 
saphenous vein stripping and ligation for treatment of 
varicose veins.  

During a February 1998 VA medical examination, the appellant 
reported that he had intolerance of prolonged standing on the 
left leg.  Upon clinical examination, 2+ edema was noted of 
the left leg.  Color photographs were then taken, and are of 
record.  In substance, they reveal varicosities behind, 
above, and lateral to the knee.  In relevant part, the 
appellant was diagnosed to have chronic venous insufficiency 
of the legs with edema that was worse on the left, and to be 
status post-vein stripping of the left leg.   

By rating decision dated in May 1998, service connection for 
varicose veins of the left lower extremity was granted and a 
10 percent disability evaluation was assigned.  

The appellant sought an increased disability rating by 
statement received in January 2000.  


Analysis

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The VCAA has not altered this well-established law.  Indeed, 
and as noted above, the VCAA specifically provides in part 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A). 

In this matter, the appellant's subjective report is 
sufficient to trigger VA's duty to assist him in the 
development of the claim.  However, he has not been afforded 
a medical examination with specific focus towards determining 
the severity of his left lower extremity varicose vein 
disorder.  Accordingly, the claim will be remanded for 
development and readjudication.  

The appellant's claims are therefore REMANDED to the RO for 
the following action:

1.  The RO should contact the appellant 
and his representative and ascertain if 
the appellant has received any VA, non-
VA, or other medical treatment for the 
disorders at issue that is not evidenced 
by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should afford the appellant a 
VA examination, to be conducted by a 
qualified physician, to determine the 
severity of his service-connected left 
lower extremity disorder.  The examiner 
must review the evidence of record as to 
the appellant's service-connected left 
lower extremity disorder, as found in the 
claims folder, as well as a copy of this 
remand, and acknowledge such receipt and 
review in any report generated.  The 
examiner should record all pertinent 
complaints and symptoms and should 
comment on the presence and extent of any 
left lower extremity edema, stasis 
pigmentation and/or ulceration.  The 
report of the examination should be 
associated with the appellant's VA claims 
folder.

3.  With specific regard to the 
appellant's claimed entitlement to 
service connection for PTSD, the RO 
should afford the appellant an 
opportunity to provide clarifying 
information or argument as to the 
occurrence of his claimed stressors, and 
any evidence or argument on the question 
as to whether the appellant is a combat 
veteran.  The RO should afford the 
appellant a reasonable period of time in 
which to respond, after which his 
response, together with a copy of this 
remand and any other information deemed 
pertinent by the RO, should be forwarded 
to USASCRUR and/or any other appropriate 
records depositories or sources 
identified by the RO for corroboration.

4.  The RO should take such additional 
development  action as it deems proper 
with respect to the claims at issue.  In 
particular, the RO should follow any 
applicable regulations and directives 
implementing the provisions of the VCAA 
as to notice and development of the 
claims.  Following such development, the 
RO should review and readjudicate the 
appellant's claims.  In particular, the 
provisions of 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) and (f) should be 
considered.  If any such action does not 
resolve the claims, the RO shall issue 
the appellant a Supplemental Statement of 
the Case pertaining to the issues. The 
appellant should be given appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.  

With regard to the claim pertaining to PTSD, the appellant is 
specifically advised that he should cooperate to the fullest 
of his ability to provide specific information as to dates, 
places, times, full names and military ranks of witnesses and 
other necessary data in an effort to substantiate this claim.
    
The appellant is advised in this regard that it is well-
settled law that while VA is obligated to assist a claimant 
in the development of a claim, there is no duty on the VA to 
prove the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board notes in this 
regard that under the VCAA, and except as otherwise provided 
by law, a claimant has the responsibility to present and 
support a claim for VA benefits.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 


